Name: Commission Regulation (EEC) No 154/90 of 22 January 1990 laying down detailed rules of application to potato starch falling within CN code 1108 13 00 of Council Regulation (EEC) No 3899/89 reducing for 1990 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 18/26 Official Journal of the European Communities 23. 1 . 90 COMMISSION REGULATION (EEC) No 154/90 of 22 January 1990 laying down detailed rules of application to potato starch falling within CN code 1108 13 00 of Council Regulation (EEC) No 3899/89 reducing for 1990 the levies on certain agricultural products originating in developing countries licences should not be valid after 31 December of the year of issue ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The arrangements set out in Article 1 of Regulation (EEC) No 3899/89 shall apply to potato starch falling within CN code 1108 13 00 and originating in developing coun ­ tries. The provisions of this Regulation shall apply. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3707/89 (3), and in particular Article 12 (2) thereof, Whereas Regulation (EEC) No 3899/89 made provision for a reduction in the import levy on potato starch falling within CN code 1 1 08 1 3 00 up to a fixed amount of 5 000 tonnes per year ; Whereas detailed rules of application of that Regulation should be set ; whereas it should be provided that licences for importation of the product in question as part of the said fixed amount should be issued following a review period and subject if necessary to fixing a flat-rate percen ­ tage reduction in the quantities applied for ; Whereas sound management of the arrangement demands that notwithstanding Article 12 of Commission Regula ­ tion (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (4), as amended by Regulation (EEC) No 990/89 (*), the security for import licences issued under the arrangement be set at ECU 25 per tonne ; Whereas for the same reason the information to be shown on applications and licences should be specified, notwith ­ standing Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certifi ­ cates for agricultural products (6) as last amended by Regu ­ lation (EEC) No 1903/89 0 ; whereas, however, given the period of application of Regulation (EEC) No 3899/89 , Article 2 1 . Applications for import licences relating to the fixed quantity laid down by Regulation (EEC) No 3899/89 may be lodged with the competent authorities of any Member State on the first working day of the week before 1 p.m. Belgian time . They must be for a quantity of not less than 50 tonnes product weight and may not be for more than the fixed quantity laid down by Regulation (EEC) No 3899/89. 2 . Member States shall transmit import licence applica ­ tions to the Commission by telex by 6 p.m. Belgian time on the day on which they were lodged. This notification shall be made separately from that of other applications for cereal import licences. 3 . If import licence applications exceed the fixed amount on which the levy reduction may be granted the Commission shall, by the fourth working day following that on which applications were lodged, set a flat-rate percentage reduction in quantities. 4. Irrespective of the application of paragraph 3 licences shall be issued on the fifth working day following that on which the application was lodged. Article 21 ( 1 ) of Regulation (EEC) No 3719/88 notwithstanding, the star ­ ting time for the period of validity of the licence shall be the day of its issue. (') OJ No L 383, 30. 12 . 1989, p. 125. (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (') OJ No L 363, 13 . 12. 1989, p. 1 . O OJ No L 94, 7. 4. 1989, p. 13 . 0 OJ No L 106, 18 . 4 . 1989, p. 26. (*) OJ No L 331 , 2. 12 . 1988, p. 1 . O OJ No L 184, 30. 6 . 1989, p. 22. 23 . 1 . 90 Official Journal of the European Communities No L 18/27 The licence shall also carry in box 24 the entry ' 50 % levy ; reduction'. Article 4 Article 12 (a) and (b) of Regulation (EEC) No 891 /89 notwithstanding, the security rate in the case of import licences covered by the present Regulation shall be ECU 25 per tonne. The period of validity may not however extend beyond 31 December of the year of issue . 5. Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, the quantity released for free circulation may not exceed that shown in boxes 17 and 18 of the import licence. To this end the figure 0 shall be entered in box 19 of the licence . Article 3 For potato starch to be imported at the reduced levy rate provided for in Article 1 ( 1 ) of Regulation (EEC) No 3899/89 the import licence application and the licence shall show (a) in box 20 the entry 'GSP product (Regulation (EEC) No 3899/89)'; (b) in box 8 the country of origin of the product. The licence shall carry with it an obligation to import from the said country. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission